 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ENOCH CONNERS,                                         No. 2:19-cv-0638 DB P
12                            Petitioner,
13                v.                                         ORDER
14    PFEIFFER,
15                            Respondent.
16

17               Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner alleges prison officials have failed to provide

19   him with a hearing regarding the alleged miscalculation of his release date. Presently before the

20   court is petitioner’s motion to proceed in forma pauperis and his original and amended petitions

21   (ECF Nos. 1, 9, 10) for screening. For the reasons set forth below the court will grant the motion

22   to proceed in forma pauperis and dismiss the petitions with leave to amend.

23          I.         In Forma Pauperis

24               Examination of the in forma pauperis application reveals that petitioner is unable to afford

25   the costs of suit. Accordingly, the application to proceed in forma pauperis will be granted. See

26   28 U.S.C. § 1915(a).

27   ////

28   ////
                                                            1
 1          II.       The Petitions

 2                 Petitioner initiated this action by filing the original petition on April 8, 2019.1 (ECF No.

 3   1.) Thereafter, petitioner filed two more petitions. (ECF Nos. 9, 10.) It appears that petitioner

 4   claims he is entitled to federal habeas relief because his good-time credits have not been properly

 5   calculated and/or was not provided with due process protections during a disciplinary hearing.

 6   However, because the claims contained in the various petitions vary somewhat, the court will

 7   direct petition to file a third amended petition that is complete.

 8                 Rule 2(c) of the Rules Governing Habeas Corpus cases instructs the petitioner to “specify

 9   all the grounds for relief available to [him]” and to state the facts supporting each ground.” See

10   also Hendricks v. Vasquez, 908 F.2d 490, 491-92 (9th Cir. 1990) (habeas petitioner must state his

11   claims with sufficient specificity). Additionally, petitioner is informed that in any amended

12   petition he must include all claims he wishes to pursue and may not incorporate by reference any

13   parts of prior petitions. See Ferdick v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). In any

14   amended petition petitioner should clearly and succinctly state all the grounds for relief.

15   Additionally, the amended petition should be on the court’s form for habeas petitions.

16          III.      Conclusion

17                 Accordingly, IT IS HEREBY ORDERED that:

18                 1. Petitioner’s motion to proceed in forma paupers (ECF No. 5) is granted;

19                 2. Petitioner’s application for writ of habeas corpus is dismissed with leave to amend;

20                 3. Petitioner shall file an amended petition within thirty days of service of this order.
21                    Any amended petition must be completed on the form provided by the court and bear

22                    the case number assigned to this action and the title “Third Amended Petition.”

23                    Failure to comply with this order will result in a recommendation that this action be

24                    dismissed.

25   ////

26
27   1
       Pursuant to the “mailbox rule,” prisoners are deemed to have filed documents with the court on
     the date they gave them to prison authorities for mailing. See Houston v. Lack, 487 U.S. 266,
28   270 (1988).
                                                        2
 1             4. The Clerk of the Court is directed to send petition the court’s form for an application

 2                  for writ of habeas corpus.

 3   Dated: July 31, 2019

 4

 5

 6

 7

 8

 9

10

11
     DLB:12
12   DLB:1/Orders/Prisoner/Habeas/conn0638.scrn

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
